85 F.3d 636
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Mark Angelo KARIGIANES, Plaintiff-Appellant,v.Ron ANGELONE;  Sherman Hatcher;  Sergeant Horn;  ErltonLawrence;  Julian Matlock, Defendants-Appellees.
No. 95-15387.
United States Court of Appeals, Ninth Circuit.
Submitted April 30, 1996.*Decided May 6, 1996.

Before:  BROWNING, REINHARDT, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Mark Angelo Karigianes, a Nevada state prisoner, appeals pro se the district court's summary judgment in favor of prison officials in his 42 U.S.C. § 1983 action.   Karigianes also appeals the district court's grant of a protective order in favor of prison officials pursuant to Fed.R.Civ.P. 26(c).   We have jurisdiction pursuant to 28 U.S.C. § 1291, and we vacate and remand in part, and dismiss in part.


3
Accordingly, Karigianes's appeal of the protective order in favor of prison officials is DISMISSED.


4
VACATED AND REMANDED IN PART;  DISMISSED IN PART.



*
 The panel unanimously finds this case suitable for decision without oral argument.   See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3